Cooper, J.,
delivered the opinion of the court.
The grand jury of Sumner county found a presentment against' the corporation of the town of Gal-latin and the Gallatin Turnpike Company for failing to repair a bridge. The jury, at the trial, rendered a verdict -in- favor of the town and against the turnpike company. The company appealed in error.
The bridge was built many years ago by the turnpike company, at a time when the corporate limits o1 *37the town on the west were more than a hundred yards-distant from the bridge. The corporate limits of the town have since been extended westwardly by acts of the Legislature until they have crossed the creek over which the bridge is built to the north of the bridge certainly,, and to the middle of the creek south of the bridge. The doubt was whether the bridge also was not brought within the corporation. The trial judge correctly charged the jury that if the bridge was not within the corporate limits of the town, it was the duty of the turnpike company to keep it in repair; but 'if the corporate limits had been so extended as to include the bridge, then the town authorities would be * liable for failing to repair; and that if the bridge was partly in and partly out of the corporation, it would be be the duty of both the town and company to repair.
By an act of the Legislature, passed in 1869, it is enacted: “ That the boundaries of the town of Gal-latin shall be as follows: Commencing at the bridge on the Nashville and Gallatin turnpike, thence west with the Red river pike, and including it, to Blythe street,” etc., giving the various calls, and closing the boundary by running “to the creek, and thence up with the creek to the beginning at the bridge.” The Red river pike joins the north side of the Gal-latin turnpike on the west bank of the creek, immediately at the abutment of the bridge in controversy, the western line of the Red river pike, as well as the western line of the Gallatin pike, coming up to the northwestern abutment of the bridge, and the eastern line of the Gallatin pike coming, up to the south*38western abutment. The end of this last abutment is on a line with the western side of the Ned river pike, so that: “Commencing at the bridge on the Nashville and Gallatin turnpike,” at or near the end of the abutment, “thence west with the Ned river pike, and including it,” would exactly meet the calls of the statute. The result of thus commencing the boundary, and closing the same by coming back to that point, would be to throw the bridge entirely within the corporate limits of the town. And this is the only way in which we can have a continuous line from the beginning “at the bridge on the turnpike, west with the NSd river pike, and including it,” which the statute manifestly contemplates.
The direction of the beginning line thus run is not due west, but northwest, and no line westwardly merely including the Ned river pike could be otherwise, for that road goes off from the Gallatin pike northwestwardly. The contention of the town corporation is that the statute should be read as if it first called for a due west line, and then for the western line of the Ned river pike. - In- this view, witnesses were introduced who say that a due west line from any part of the Gallatin turnpike at the bridge, except at the northeast abutment, would not touch the N,ed river pike; that such a line run from the northeast abutment would cross the creek just above the bridge, cross the Ned river pike about where it joins the Gallatin pike, and strike the western boundary of the former pike, which it might then follow so as to include the pike in the limits of the town. But such *39a line would be nearly at right angels witb the Red river pike, and consequently with the line called for by tbe statute. The call of the statute is, moreover, for one line in the same direction, not for two lines running in different directions. If, therefore, the trial judge was right in saying to the jury generally, without undertaking to construe the statute, that it was a question for them to determine from all the evidence where the beginning corner was, there is no evidence to sustain the verdict, if the call of the statute from that corner be followed.
But the plaintiff in error was entitled, upon its •special request, to have the statute construed by the court, and to have a charge upon the particular facts. The company requested the judge to charge: “That under the language used in the charter of 1869, namely, ‘at the bridge on the Nashville and Gallatin turnpike, thence west with the Red river pike, and including it, to Blythe street/ the line should be so run, if possible, as to make a continuous line, and not two lines, first in one direction to the pike, and then, in another with it.” The construction of statutes, as of other written instruments, belongs to the court: Brown v. Hamlett, 7 Lea, 732. And the trial judge, upon the request of the turnpike company, should have construed the statute in question so as to have guided the jury in applying the testimony. The construction embodied in the above special request was substantially correct, and should have been given.
The judgment must be reversed as to the turnpike company, and the cause remanded for a new trial.